          Case 1:18-mj-01118-CMS Document 1 Filed 11/20/18 Page 1 of 1


                                                                        i-L..:U IN ')?�·Jl cot•;1 (
                          UNITED STATES DISTRICT COURT                     U S n C" /-\tk1 ;1t�..
                          NORTHERN DISTRICT OF GEORGIA
                                                                               NOV 2 0 2018
                                ATLANTA DIVISION



 UNITED STATES OF AMERICA,

                       Plaintiff,

 vs.                                                   CASE NO. 1:18-MJ-1118

 ERIC MARCEL MBOULE,

                      Defendant.


                            ORDER APPOINTING COUNSEL

                                     Brian Mendelsohn


       The above-named defendant has· testified under oath or has filed with the Court

an affidavit of financial status and hereby satisfied this Court that he or she is financially


unable to employ counsel.


       Accordingly, the FEDERAL DEFENDER PROGRAM, INC., is hereby appointed


to represent this defendant in the above-captioned case unless relieved by an Order of


this Court or by Order of the Court of Appeals.


       Dated at Atlanta, Georgia this 20th day of November, 2018.




                                           UNITED STATES MAGISTRATE JUDGE
